Citation Nr: 9923667	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-07 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
kidney condition.

2.  Entitlement to an increased rating for service-connected 
triquetral lunate ligament tear, left wrist, currently 
evaluated as 0 percent disabling.

3.  Entitlement to an increased rating for service-connected 
fracture, base fifth metacarpal, right hand, currently 
evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1988 to September 
1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied a claim of entitlement to 
service connection for a kidney condition, and denied claims 
of entitlement to an increased rating for service-connected 
triquetral lunate ligament tear, left wrist, evaluated as 0 
percent disabling, and entitlement to an increased rating for 
service-connected fracture, base fifth metacarpal, right 
hand, evaluated as 0 percent disabling.


FINDINGS OF FACT

1.  In an unappealed decision dated in March 1991, the RO 
denied a claim for service connection for kidney infection.

2.  The evidence received since the RO's March 1991 decision 
is new, is not cumulative of other evidence of record, and is 
probative of the issue at hand.

3.  The veteran's kidney condition, which preexisted service, 
was chronically worsened while she was on active duty.  

4.  The veteran's service-connected triquetral lunate 
ligament tear of the left wrist is not productive of any 
ascertainable functional impairment.

5.  The veteran's service-connected fracture of the base of 
the fifth metacarpal of the right hand is well healed and not 
productive of ascertainable functional impairment.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's March 1991 decision denying the appellant's claim for 
postoperative residuals of a fracture of the left femur, and 
the claim for postoperative residuals of a fracture of the 
left femur is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1998).

2.  The veteran's preexisting kidney condition was aggravated 
during active service.  38 U.S.C.A. §§ 1131, 1153, 5107(a) 
(West 1991); 38 C.F.R. § 3.306 (1998).  

3.  The criteria for a 10 percent evaluation for a status 
post triquetral lunate ligament tear of the left wrist have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5215 
(1998).

4.  The schedular criteria for compensable evaluation for 
status post fracture of the fifth metacarpal of the right 
hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5227 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in a March 1991 
decision, the RO denied a claim of entitlement to service 
connection for kidney infection.  A timely appeal was not 
perfected.  The RO's March 1991 decision became final.  See 
38 U.S.C.A. § 7105(b).  However, applicable law provides that 
a claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108.  

In July 1997, the veteran filed an application to reopen her 
claim for service connection for a kidney condition.  In 
December 1997, the RO determined that new and material 
evidence had been submitted to reopen a claim for service 
connection for a kidney condition, and denied the claim on 
the merits.  The veteran has appealed.  Despite the RO's 
denial of this claim on the merits, the Board must consider 
whether new and material evidence has been submitted.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

After reviewing the record from a longitudinal perspective, 
the Board agrees with the RO's determination, and finds that 
new and material evidence has been received to reopen the 
veteran's claim of service connection for a kidney condition.  
When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc).  First, VA must 
determine whether the evidence is new and material under 
38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  See Elkins, 12 
Vet. App. at 213-214.  Accordingly, the Board must consider 
whether new and material evidence has been received since the 
RO's March 1991 decision.

In March 1991, the Board denied the veteran's claim after 
finding that the veteran had not shown that she had a kidney 
condition.  However, evidence received since the RO's March 
1991 decision includes a VA examination report, dated in 
October 1997, which contains diagnoses of urinary reflux as a 
child with subsequent surgical repair at age five; chronic 
urinary tract infections which started during service; and 
subsequent hydronephrosis after military service requiring a 
stent placement.  The examiner stated that the veteran's 
history of urinary tract infections during service led to 
renal scarring, and that her subsequent hydronephrosis was 
related to the urinary tract infections.  

As this examination report was not of record at the time of 
the RO's March 1991 decision, and as this evidence contains 
competent evidence showing a diagnosis of a current kidney 
condition, as well as an opinion that the veteran's kidney 
condition was aggravated by her service, this evidence is not 
cumulative, and is "new" within the meaning of Elkins, 
supra.  The Board further finds that as there was no 
competent evidence showing that the veteran's kidney 
condition was aggravated by her service at the time of the 
RO's March 1991 decision, this evidence is probative of the 
issue at hand, and is material.  Accordingly, the Board finds 
that new and material evidence has been submitted.  The claim 
for a kidney condition is therefore reopened, and the Board 
proceeds with its review of the evidence on a de novo basis.

II.  Service Connection

The veteran essentially asserts that her kidney condition was 
aggravated by her service, specifically as evidenced by her 
history of kidney infections during service.  

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a kidney 
condition is plausible and capable of substantiation and is 
thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a)(West 1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).    

Service connection may be granted for a disorder incurred or 
aggravated by active duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  A veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  See 38 U.S.C.A. §§ 1111, 1137 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all of the evidence of record pertaining to 
the manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  In 
deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service, and then whether 
this worsening constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

In determining whether the presumption of soundness applies 
to this veteran, the Board must determine whether a kidney 
condition was noted at the time of entry into service.  See 
38 C.F.R. § 3.304(b) (1998).  In this case, service medical 
records include a report of medical history, dated in 
December 1987 (at the time of the veteran's entrance into 
service), which shows that she reported a history of "kidney 
stone or blood in urine."  The examiner further noted that 
she had been treated at the Children's Hospital for a kidney 
disorder in 1971, and that she had had kidney stones in 1986, 
with no present history of kidney disease.  Accordingly, the 
Board finds that a kidney condition was "noted", as defined 
by 38 U.S.C.A. § 3.304(b) at entry on her period of service, 
and that the presumption of sound condition, therefore, does 
not attach.  The Board parenthetically notes that the veteran 
does not argue that she did not have a kidney disorder prior 
to service, and that her argument is that her kidney disorder 
was aggravated by her service.

The next question is whether there was any measured worsening 
of the veteran's kidney disorder during service.  See 
Browder, Hensley, supra. 

Service medical records show that the veteran was treated for 
pyelonephritis in February 1989, and for urinary tract 
infections in April and June 1989.  She received follow-up 
treatment, to include suppressive therapy for recurrent 
urinary tract infections, through at least August 1989.

The post-service evidence in this case includes records from 
the East Texas Medical Center Athens (ETMCA), which show that 
between 1994 and 1996 the veteran received treatment for 
kidney disorders that included right ureteral kinking with 
obstruction, post-surgical scarring, pyelonephritis, 
hydronephrosis, stent removal and hematuria.

A VA examination report, dated in October 1997, contains 
diagnoses of urinary reflux as a child with subsequent 
surgical repair at age five; chronic urinary tract infections 
which started during service; and subsequent hydronephrosis 
after military service requiring a stent placement.  The 
examiner stated that the veteran's history of urinary tract 
infections during service led to renal scarring, and that her 
subsequent hydronephrosis was related to the urinary tract 
infections.  

Based on its review of the evidence, the Board finds that the 
veteran's claim of an aggravated kidney disorder is 
consistent with the evidence.  The veteran clearly underwent 
treatment for recurrent urinary tract infections during 
service.  A VA physician has stated that the veteran's kidney 
disorder was aggravated by her service.  Although the RO 
determined that the veteran had misrepresented her medical 
history to the VA examiner, the Board notes that the examiner 
indicated that he had reviewed the veteran's C-file.  
Therefore, resolving all doubt in favor of the veteran, 
service connection is established for a kidney disorder on 
the basis of aggravation.  See 38 U.S.C.A. §§ 1131, 1153; 38 
C.F.R. § 3.306(b).  Accordingly, the claim for service 
connection for a kidney disorder is granted.

III.  Increased Ratings

As an initial matter, the Board finds that the veteran's 
claims for an increased evaluations for her service-connected 
triquetral lunate ligament tear, left wrist, and fracture, 
base fifth metacarpal, right hand, are well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  When a veteran is 
seeking an increased rating, an assertion of an increase in 
severity is sufficient to render the increased rating claim 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Moreover, 
after reviewing the report of VA examination in October 1997, 
the Board finds that the report of this examination, and the 
other evidence of record, collectively allow for proper 
review of the veteran's claims and that no useful purpose 
would be served by remanding the veteran's claims for further 
development.

Under the laws administered by VA, disabilities ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31.

A.  Triquetral Lunate Ligament Tear of the Left Wrist

A review of the veteran's claim, received in June 1997, shows 
that she asserts that she has left wrist pain, numbness and 
tingling to her shoulder, as well as occasional swelling, 
tenderness and loss of grip strength. 

The Board initially notes that in November 1998, VA received 
a VA outpatient treatment report for the left wrist, dated in 
September 1998.  Applicable regulations provide that any 
pertinent evidence submitted by the veteran or the veteran's 
representative which is timely submitted to the Board must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case (SSOC), unless this 
procedural right is waived by the appellant.  See 38 C.F.R. § 
20.1304(c) (1998).  In this case, the veteran waived her 
procedural right to have this additional evidence considered 
by the RO. 

The veteran's service medical records show that in September 
1988, she sought treatment for what she described as a 
"hypo-extended" left hand during a self-defense class.  The 
assessment was hyperflexion of wrist, rule out fracture.  Two 
sets of left wrist X-rays, taken about two weeks apart in 
September 1988, revealed normal alignment, mineralization, 
joint space and soft tissue integrity.
 
A VA examination report, dated in October 1997, shows that 
the veteran reported that she was right-handed, and that she 
had weakness, swelling and stiffness in her left wrist.  She 
complained of left wrist flare-ups every other week which 
lasted for about two hours.  On examination, the left wrist 
had no swelling, instability, heat, effusion or edema.  The 
left wrist had dorsiflexion to 70 degrees, palmar flexion to 
70 degrees, radial deviation to 30 degrees, and ulnar 
deviation to 35 degrees.  The range of motion was within 
normal limits when pressed.  The examiner noted that there 
was no demonstrable osseous pathology of the left wrist.  The 
diagnosis was wrist pain without convincing evidence of 
abnormality on X-ray or exam.

A VA outpatient treatment report, dated in November 1998, 
shows that the veteran sought treatment for left wrist pain.  
On examination, the left wrist was normal with a full range 
of motion.  Each wrist was 16 centimeters in diameter.  Pain 
was reported on distal motion.  The impression was left wrist 
pain status post old dislocation.

The veteran has been granted service connection for 
triquetral lunate ligament tear, left wrist.  The veteran's 
left wrist disability is currently rated, by analogy, as 
"wrist, limitation of motion," and has been evaluated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5215.  See 38 C.F.R. §§ 4.20, 4.31 (1998); see also 
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  Under DC 5215, a 
limitation of motion of the wrist, where dorsiflexion less 
than 15 degrees, or where palmar flexion limited in line with 
forearm, is rated as 10 percent disabling.

Based on its review of the evidence, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for triquetral lunate ligament tear, left wrist.  The 
findings in evidence do not show limitation of motion as 
required for a 10 percent rating under DC 5215.  The Board 
notes that the veteran complained of pain, and that VA is 
required to take pain symptoms and weakness into account, to 
the extent they are supported by adequate pathology.  See 
38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-206 (1995).  However, review of the veteran's last 
examination report shows that the diagnosis was wrist pain 
without convincing evidence of abnormality on X-ray or exam, 
and the most recent VA outpatient treatment report shows that 
the examiner stated that the veteran had a full range of 
motion in her left wrist.  When the ranges of motion in the 
left wrist are considered together with the lack of evidence 
showing functional loss, to include loss of muscle strength 
and muscle atrophy, the Board finds that the evidence does 
not show symptoms compatible with a 10 percent rating.  In 
light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a 10 percent 
evaluation under DC 5215.  See 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.71a, DC 5215; DeLuca, supra.  As such, a 10 
percent rating is not warranted.

As for other diagnostic codes, under 38 U.S.C.A. § 4.71a, DC 
5214, a 20 percent rating is warranted for ankylosis of the 
minor wrist, favorable in 20 percent to 30 percent 
dorsiflexion.  However, as stated previously, ankylosis of 
the left wrist is not shown in the most recent VA examination 
report, and the veteran's last VA outpatient treatment report 
shows that the examiner stated that the veteran had a full 
range of motion in her left wrist.  Accordingly, ankylosis of 
the left wrist is not shown, and a 20 percent rating under DC 
5214 is not warranted.
B.  Fracture, Base Fifth Metacarpal, Right Hand

A review of the veteran's claim, received in June 1997, shows 
that she asserts that an increased rating is warranted for 
her "right wrist bone fracture," due to tenderness, aches 
and possible arthritis.          

The veteran's service medical records show that in January 
1989, she was treated for right hand pain after she hit a 
door with her fist.  The assessment was fractured right 
hamate bone.  A cast was applied with a spike for the small 
finger.  The impression in a March 1989 X-ray report was 
avulsion fracture off the hook of the hamate bone.  X-rays of 
the right hand taken in September 1989 revealed normal 
alignment, mineralization, joint space and soft tissue 
integrity.  The impression was a normal hand series.
 
In this case, the veteran's right hand condition has 
previously been service-connected pursuant to 38 C.F.R. § 
4.71a, DC 5227.  Under DC 5227, which governs disability 
evaluations due to ankylosis of individual fingers, other 
than the thumb, index finger and middle finger, a 
noncompensable rating is contemplated in cases where 
ankylosis of such a finger has been demonstrated.   No 
diagnostic code provides for an evaluation higher than 
noncompensable for injuries in which only the little finger 
is affected, unless there is an extremely unfavorable 
ankylosis of the little finger.  In such cases, the condition 
is rated as an amputation under 38 C.F.R. § 4.71a, DC 5156 
(1998).  That code provides that an amputation of the little 
finger, without metacarpal resection (more than one-half of 
the bone lost), is ratable at ten percent.

In this case, the October 1997 VA examination report shows 
that there were no complaints as to the fifth metacarpal of 
the right hand.  The examiner noted no anatomical defects of 
the right fifth metacarpal.  Although the examiner noted the 
veteran's complaints pertaining to the right wrist, there is 
no indication that these symptoms are related to her service-
connected condition. 
The claims file does not contain any medical evidence showing 
that there is ankylosis of the veteran's right fifth 
metacarpal in her right hand.  Based on the evidence in the 
record, including the absence of unfavorable ankylosis in the 
right hand, the Board concludes that the preponderance of the 
evidence is against an increased rating for a status post, 
fracture of the fifth metacarpal of the right hand.

The Board is required to take pain symptoms and weakness into 
account in ratings evaluations. 38 C.F.R. §§ 4.40, 4.45(f) 
(1998);  see also Deluca v. Brown, 8 Vet. App. 202, 204-206 
(1995).  The Board acknowledges that the veteran's right 
wrist has been reported to be productive of pain.  However, 
she has only been granted service connection for fracture of 
the right fifth metacarpal, and an award for functional loss 
due to pain is not supported by adequate pathology, or by 
objective demonstration on examination.  Therefore, an 
increased rating is not warranted under these criteria.

C.  Conclusion

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










ORDER

Service connection for a kidney condition, based on 
aggravation of a preexisting condition, is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

A compensable rating for a triquetral lunate ligament tear of 
the left wrist is denied. 

A compensable rating for a fracture of the base of the fifth 
metacarpal of the right hand is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

